Exhibit 10.12g

SEVENTH AMENDMENT

TO THE

PSS WORLD MEDICAL, INC. SAVINGS PLAN

This Seventh Amendment to the PSS World Medical, Inc. Savings Plan is made and
entered into by PSS World Medical, Inc. (the “Company”) this 28th day of March,
2007, and is effective as of April 1, 2006, except as otherwise expressly set
forth herein.

WITNESSETH:

WHEREAS, the Company has previously adopted the PSS World Medical, Inc. Savings
Plan (the “Plan”); and

WHEREAS, the Company is authorized and empowered to amend the Plan; and

WHEREAS, the Company deems it advisable and in the best interests of the
Participants to amend the Plan.

NOW, THEREFORE, the Plan is hereby amended to read as follows:

ARTICLE I

PREAMBLE

 

1.1 Adoption and effective date of amendment. This Amendment to the Plan is
adopted to reflect certain provisions of the Final Regulations under Code
Sections 401(k) and 401(m) that were published on December 29, 2004,
(hereinafter referred to as the “Final 401(k) Regulations”). This Amendment is
intended as good faith compliance with the requirements of these provisions.
This Amendment shall be effective with respect to Plan Years beginning after
December 31, 2005, except as otherwise expressly set forth herein.

 

1.2 Supersession of inconsistent provisions. This Amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this Amendment.

ARTICLE II

GENERAL RULES

 

2.1 Deferral elections. A cash or deferred arrangement (“CODA”) is an
arrangement under which eligible Employees may make elective deferral elections.
Such elections cannot relate to compensation that is currently available prior
to the adoption or effective date of the CODA. In addition, except for
occasional, bona fide administrative considerations, contributions made pursuant
to such an election cannot precede the earlier of (1) the performance of
services relating to the contribution and (2) when the compensation that is
subject to the election would be currently available to the Employee in the
absence of an election to defer.

 

2.2 Vesting provisions. Elective Contributions are always fully vested and
nonforfeitable. The Plan shall disregard Elective Contributions in applying the
vesting provisions of the Plan to other contributions or benefits under Code
Section 411(a)(2). However, the Plan shall otherwise take a participant’s
Elective Contributions into account in determining the Participant’s vested
benefits under the Plan. Thus, for example, the Plan shall take Elective
Contributions into account in determining whether a Participant has a
nonforfeitable right to contributions under the Plan for purposes of
forfeitures, and for applying provisions permitting the repayment of
distributions to have forfeited amounts restored, and the provisions of Code
Sections 410(a)(5)(D)(iii) and 411(a)(6)(D)(iii) permitting a plan to disregard
certain service completed prior to breaks-in-service (sometimes referred to as
“the rule of parity”).

ARTICLE III

HARDSHIP DISTRIBUTIONS

 

3.1 Applicability. The provisions of this Article III apply if the Plan provides
for hardship distributions upon satisfaction of the deemed immediate and heavy
financial need standards set forth in Regulation Section 1.401(k)-1(d)(2)(iv)(A)
as in effect prior to the issuance of the Final 401(k) Regulations.



--------------------------------------------------------------------------------

3.2 Hardship events. A distribution under the Plan is hereby deemed to be on
account of an immediate and heavy financial need of an Employee if the
distribution is for one of the following or any other item permitted under
Regulation Section 1.401(k)-1(d)(3)(iii)(B):

 

  (a) Expenses for (or necessary to obtain) medical care that would be
deductible under Code Section 213(d) (determined without regard to whether the
expenses exceed 7.5% of adjusted gross income);

 

  (b) Costs directly related to the purchase of a principal residence for the
Employee (excluding mortgage payments);

 

  (c) Payment of tuition, related educational fees, and room and board expenses,
for up to the next twelve (12) months of post-secondary education for the
Employee, the Employee’s spouse, children, or dependents (as defined in Code
Section 152, and, for taxable years beginning on or after January 1, 2005,
without regard to Code Section 152(b)(1), (b)(2), and (d)(1)(B));

 

  (d) Payments necessary to prevent the eviction of the Employee from the
Employee’s principal residence or foreclosure on the mortgage on that residence;

 

  (e) Payments for burial or funeral expenses for the Employee’s deceased
parent, spouse, children or dependents (as defined in Code Section 152, and, for
taxable years beginning on or after January 1, 2005, without regard to Code
Section 152(d)(1)(B)); or

 

  (f) Expenses for the repair of damage to the Employee’s principal residence
that would qualify for the casualty deduction under Code Section 165 (determined
without regard to whether the loss exceeds 10% of adjusted gross income).

 

3.3 Reduction of Code Section 402(g) limit following hardship distribution. If
the Plan provides for hardship distributions upon satisfaction of the safe
harbor standards set forth in Regulation Sections 1.401(k)-1(d)(3)(iii)(B)
(deemed immediate and heavy financial need) and 1.401(k)-1(d)(3)(iv)(E) (deemed
necessary to satisfy immediate need), then there shall be no reduction in the
maximum amount of elective deferrals that a Participant may make pursuant to
Code Section 402(g) solely because of a hardship distribution made by this Plan
or any other plan of the Employer.

ARTICLE IV

ACTUAL DEFERRAL PERCENTAGE (ADP) TEST

 

4.1 Targeted contribution limit. Qualified Nonelective Contributions (as defined
in Regulation Section 1.401(k)-6) cannot be taken into account in determining
the Actual Deferral Ratio (ADR) for a Plan Year for a Non-Highly Compensated
Employee (NHCE) to the extent such contributions exceed the product of that
NHCE’s Code Section 414(s) compensation and the greater of five percent (5%) or
two (2) times the Plan’s “representative contribution rate.” Any Qualified
Nonelective Contribution taken into account under an Actual Contribution
Percentage (ACP) test under Regulation Section 1.401(m)-2(a)(6) (including the
determination of the representative contribution rate for purposes of Regulation
Section 1.401(m)-2(a)(6)(v)(B)), is not permitted to be taken into account for
purposes of this Section (including the determination of the “representative
contribution rate” under this Section). For purposes of this Section:

 

  (a) The Plan’s “representative contribution rate” is the lowest “applicable
contribution rate” of any eligible NHCE among a group of eligible NHCEs that
consists of half of all eligible NHCEs for the Plan Year (or, if greater, the
lowest “applicable contribution rate” of any eligible NHCE who is in the group
of all eligible NHCEs for the Plan Year and who is employed by the Employer on
the last day of the Plan Year), and

 

  (b) The “applicable contribution rate” for an eligible NHCE is the sum of the
Qualified Matching Contributions (as defined in Regulation Section 1.401(k)-6)
taken into account in determining the ADR for the eligible NHCE for the Plan
Year and the Qualified Nonelective Contributions made for the eligible NHCE for
the Plan Year, divided by the eligible NHCE’s Code Section 414(s) compensation
for the same period.

Notwithstanding the above, Qualified Nonelective Contributions that are made in
connection with an Employer’s obligation to pay prevailing wages under the
Davis-Bacon Act (46 Stat. 1494), Public Law 71-798, Service Contract Act of 1965
(79 Stat. 1965), Public Law 89-286, or similar legislation can be taken into
account for a Plan Year for an NHCE to the extent such contributions do not
exceed ten percent (10%) of that NHCE’s Code Section 414(s) compensation.

Qualified Matching Contributions may only be used to calculate an ADR to the
extent that such Qualified Matching Contributions are matching contributions
that are not precluded from being taken into account under the ACP test for the
Plan Year under the rules of Regulation Section 1.401(m)-2(a)(5)(ii) and as set
forth in Section 6.1 of this Amendment.

 

4.2

Limitation on QNECs and QMACs. Qualified Nonelective Contributions and Qualified
Matching Contributions cannot be taken into account to determine an ADR to the
extent such contributions are taken into account for purposes of satisfying any
other ADP test, any ACP test, or the requirements of Regulation
Section 1.401(k)-3, 1.401(m)-3, or 1.401(k)-4. Thus, for example,

 

2



--------------------------------------------------------------------------------

 

matching contributions that are made pursuant to Regulation
Section 1.401(k)-3(c) cannot be taken into account under the ADP test.
Similarly, if a plan switches from the current year testing method to the prior
year testing method pursuant to Regulation Section 1.401(k)-2(c), Qualified
Nonelective Contributions that are taken into account under the current year
testing method for a year may not be taken into account under the prior year
testing method for the next year.

 

4.3 ADR of HCE if multiple plans. The Actual Deferral Ratio (ADR) of any
Participant who is a Highly Compensated Employee (HCE) for the Plan Year and who
is eligible to have Elective Contributions (as defined in Regulation
Section 1.401(k)-6) (and Qualified Nonelective Contributions and/or Qualified
Matching Contributions, if treated as Elective Contributions for purposes of the
ADP test) allocated to such Participant’s accounts under two (2) or more cash or
deferred arrangements described in Code Section 401(k), that are maintained by
the same Employer, shall be determined as if such Elective Contributions (and,
if applicable, such Qualified Nonelective Contributions and/or Qualified
Matching Contributions) were made under a single arrangement. If an HCE
participates in two or more cash or deferred arrangements of the Employer that
have different Plan Years, then all Elective Contributions made during the Plan
Year being tested under all such cash or deferred arrangements shall be
aggregated, without regard to the plan years of the other plans. However, for
Plan Years beginning before the effective date of this Amendment, if the plans
have different Plan Years, then all such cash or deferred arrangements ending
with or within the same calendar year shall be treated as a single cash or
deferred arrangement. Notwithstanding the foregoing, certain plans shall be
treated as separate if mandatorily disaggregated under the Regulations of Code
Section 401(k).

 

4.4 Plans using different testing methods for the ADP and ACP test. Except as
otherwise provided in this Section, the Plan may use the current year testing
method or prior year testing method for the ADP test for a Plan Year without
regard to whether the current year testing method or prior year testing method
is used for the ACP test for that Plan Year. However, if different testing
methods are used, then the Plan cannot use:

 

  (a) The recharacterization method of Regulation Section 1.401(k)-2(b)(3) to
correct excess contributions for a Plan Year;

 

  (b) The rules of Regulation Section 1.401(m)-2(a)(6)(ii) to take Elective
Contributions into account under the ACP test (rather than the ADP test); or

 

  (c) The rules of Regulation Section 1.401(k)-2(a)(6)(v) to take Qualified
Matching Contributions into account under the ADP test (rather than the ACP
test).

ARTICLE V

ADJUSTMENT TO ADP TEST

 

5.1 Distribution of Income attributable to Excess Contributions. Distributions
of Excess Contributions must be adjusted for income (gain or loss), including an
adjustment for income for the period between the end of the Plan Year and the
date of the distribution (the “gap period”). The Plan Administrator has the
discretion to determine and allocate income using any of the methods set forth
below:

 

  (a) Reasonable method of allocating income. The Plan Administrator may use any
reasonable method for computing the income allocable to Excess Contributions,
provided that the method does not violate Code Section 401(a)(4), is used
consistently for all Participants and for all corrective distributions under the
Plan for the Plan Year, and is used by the Plan for allocating income to
Participants’ accounts. A Plan will not fail to use a reasonable method for
computing the income allocable to Excess Contributions merely because the income
allocable to Excess Contributions is determined on a date that is no more than
seven (7) days before the distribution.

 

  (b) Alternative method of allocating income. The Plan Administrator may
allocate income to Excess Contributions for the Plan Year by multiplying the
income for the Plan Year allocable to the Elective Contributions and other
amounts taken into account under the ADP test (including contributions made for
the Plan Year), by a fraction, the numerator of which is the Excess
Contributions for the Employee for the Plan Year, and the denominator of which
is the sum of the:

 

  (1) Account balance attributable to Elective Contributions and other amounts
taken into account under the ADP test as of the beginning of the Plan Year, and

 

  (2) Any additional amount of such contributions made for the Plan Year.

 

  (c)

Safe harbor method of allocating gap period income. The Plan Administrator may
use the safe harbor method in this paragraph to determine income on Excess
Contributions for the gap period. Under this safe harbor method, income on
Excess Contributions for the gap period is equal to ten percent (10%) of the
income allocable to Excess Contributions for the Plan Year that would be
determined under paragraph (b) above, multiplied by the number of calendar
months that have elapsed since the end of the Plan Year. For purposes of
calculating the number of calendar months that have elapsed under

 

3



--------------------------------------------------------------------------------

 

the safe harbor method, a corrective distribution that is made on or before the
fifteenth (15th) day of a month is treated as made on the last day of the
preceding month and a distribution made after the fifteenth day of a month is
treated as made on the last day of the month.

 

  (d) Alternative method for allocating Plan Year and gap period income. The
Plan Administrator may determine the income for the aggregate of the Plan Year
and the gap period, by applying the alternative method provided by paragraph
(b) above to this aggregate period. This is accomplished by (1) substituting the
income for the Plan Year and the gap period, for the income for the Plan Year,
and (2) substituting the amounts taken into account under the ADP test for the
Plan Year and the gap period, for the amounts taken into account under the ADP
test for the Plan Year in determining the fraction that is multiplied by that
income.

 

5.2 Corrective contributions. Effective April 1, 2007, if a failed ADP test is
to be corrected by making an Employer contribution, then the provisions of the
Plan for the corrective contributions shall be applied by limiting the
contribution made on behalf of any NHCE pursuant to such provisions to an amount
that does not exceed the targeted contribution limits of Section 4.1 of this
Amendment, or in the case of a corrective contribution that is a Qualified
Matching Contribution, the targeted contribution limit of Section 6.1 of this
Amendment.

ARTICLE VI

ACTUAL CONTRIBUTION PERCENTAGE (ACP) TEST

 

6.1 Targeted matching contribution limit. A matching contribution with respect
to an Elective Contribution for a Plan Year is not taken into account under the
Actual Contribution Percentage (ACP) test for an NHCE to the extent it exceeds
the greatest of:

 

  (a) five percent (5%) of the NHCE’s Code Section 414(s) compensation for the
Plan Year;

 

  (b) the NHCE’s Elective Contributions for the Plan Year; and

 

  (c) the product of two (2) times the Plan’s “representative matching rate” and
the NHCE’s Elective Contributions for the Plan Year.

For purposes of this Section, the Plan’s “representative matching rate” is the
lowest “matching rate” for any eligible NHCE among a group of NHCEs that
consists of half of all eligible NHCEs in the Plan for the Plan Year who make
Elective Contributions for the Plan Year (or, if greater, the lowest “matching
rate” for all eligible NHCEs in the Plan who are employed by the Employer on the
last day of the Plan Year and who make Elective Contributions for the Plan
Year).

For purposes of this Section, the “matching rate” for an Employee generally is
the matching contributions made for such Employee divided by the Employee’s
Elective Contributions for the Plan Year. If the matching rate is not the same
for all levels of Elective Contributions for an Employee, then the Employee’s
“matching rate” is determined assuming that an Employee’s Elective Contributions
are equal to six percent (6%) of Code Section 414(s) compensation.

If the Plan provides a match with respect to the sum of the Employee’s after-tax
Employee contributions and Elective Contributions, then for purposes of this
Section, that sum is substituted for the amount of the Employee’s Elective
Contributions in subsections (b) & (c) above and in determining the “matching
rate,” and Employees who make either after-tax Employee contributions or
Elective Contributions are taken into account in determining the Plan’s
“representative matching rate.” Similarly, if the Plan provides a match with
respect to the Employee’s after-tax Employee contributions, but not Elective
Contributions, then for purposes of this subsection, the Employee’s after-tax
Employee contributions are substituted for the amount of the Employee’s Elective
Contributions in subsections (b) & (c) above and in determining the “matching
rate,” and Employees who make after-tax Employee contributions are taken into
account in determining the Plan’s “representative matching rate.”

 

6.2 Targeted QNEC limit. Qualified Nonelective Contributions (as defined in
Regulation Section 1.401(k)-6) cannot be taken into account under the Actual
Contribution Percentage (ACP) test for a Plan Year for an NHCE to the extent
such contributions exceed the product of that NHCE’s Code Section 414(s)
compensation and the greater of five percent (5%) or two (2) times the Plan’s
“representative contribution rate.” Any Qualified Nonelective Contribution taken
into account under an Actual Deferral Percentage (ADP) test under Regulation
Section 1.401(k)-2(a)(6) (including the determination of the “representative
contribution rate” for purposes of Regulation Section 1.401(k)-2(a)(6)(iv)(B))
is not permitted to be taken into account for purposes of this Section
(including the determination of the “representative contribution rate” for
purposes of subsection (a) below). For purposes of this Section:

 

  (a) The Plan’s “representative contribution rate” is the lowest “applicable
contribution rate” of any eligible NHCE among a group of eligible NHCEs that
consists of half of all eligible NHCEs for the Plan Year (or, if greater, the
lowest “applicable contribution rate” of any eligible NHCE who is in the group
of all eligible NHCEs for the Plan Year and who is employed by the Employer on
the last day of the Plan Year), and

 

4



--------------------------------------------------------------------------------

  (b) The “applicable contribution rate” for an eligible NHCE is the sum of the
matching contributions (as defined in Regulation Section 1.401(m)-1(a)(2)) taken
into account in determining the ACR for the eligible NHCE for the Plan Year and
the Qualified Nonelective Contributions made for that NHCE for the Plan Year,
divided by that NHCE’s Code Section 414(s) compensation for the Plan Year.

Notwithstanding the above, Qualified Nonelective Contributions that are made in
connection with an Employer’s obligation to pay prevailing wages under the
Davis-Bacon Act (46 Stat. 1494), Public Law 71-798, Service Contract Act of 1965
(79 Stat. 1965), Public Law 89-286, or similar legislation can be taken into
account for a Plan Year for an NHCE to the extent such contributions do not
exceed ten percent (10%) of that NHCE’s Code Section 414(s) compensation.

 

6.3 ACR of HCE if multiple plans. The Actual Contribution Ratio (ACR) for any
Participant who is a Highly Compensated Employee (HCE) and who is eligible to
have matching contributions or after-tax Employee contributions allocated to his
or her account under two (2) or more plans described in Code Section 401(a), or
arrangements described in Code Section 401(k) that are maintained by the same
Employer, shall be determined as if the total of such contributions was made
under each plan and arrangement. If an HCE participates in two (2) or more such
plans or arrangements that have different plan years, then all matching
contributions and after-tax Employee contributions made during the Plan Year
being tested under all such plans and arrangements shall be aggregated, without
regard to the plan years of the other plans. For plan years beginning before the
effective date of this Amendment, all such plans and arrangements ending with or
within the same calendar year shall be treated as a single plan or arrangement.
Notwithstanding the foregoing, certain plans shall be treated as separate if
mandatorily disaggregated under the Regulations of Code Section 401(m).

 

6.4 Plans using different testing methods for the ACP and ADP test. Except as
otherwise provided in this Section, the Plan may use the current year testing
method or prior year testing method for the ACP test for a Plan Year without
regard to whether the current year testing method or prior year testing method
is used for the ADP test for that Plan Year. However, if different testing
methods are used, then the Plan cannot use:

 

  (a) The recharacterization method of Regulation Section 1.401(k)-2(b)(3) to
correct excess contributions for a Plan Year;

 

  (b) The rules of Regulation Section 1.401(m)-2(a)(6)(ii) to take Elective
Contributions into account under the ACP test (rather than the ADP test); or

 

  (c) The rules of Regulation Section 1.401(k)-2(a)(6) to take Qualified
Matching Contributions into account under the ADP test (rather than the ACP
test).

ARTICLE VII

ADJUSTMENT TO ACP TEST

 

7.1 Distribution of Income attributable to Excess Aggregate Contributions.
Distributions of Excess Aggregate Contributions must be adjusted for income
(gain or loss), including an adjustment for income for the period between the
end of the Plan Year and the date of the distribution (the “gap period”). For
the purpose of this Section, “income” shall be determined and allocated in
accordance with the provisions of Section 5.1 of this Amendment, except that
such Section shall be applied by substituting “Excess Contributions” with
“Excess Aggregate Contributions” and by substituting amounts taken into account
under the ACP test for amounts taken into account under the ADP test.

 

7.2 Corrective contributions. Effective April 1, 2007, if a failed ACP test is
to be corrected by making an Employer contribution, then the provisions of the
Plan for the corrective contributions shall be applied by limiting the
contribution made on behalf of any NHCE pursuant to such provisions to an amount
that does not exceed the targeted contribution limits of Sections 6.1 and 6.2 of
this Amendment.

IN WITNESS WHEREOF, this Seventh Amendment has been executed and is effective as
of the dates set forth hereinabove.

 

PSS WORLD MEDICAL, INC. By:  

/s/ David D. Klarner

Title:   Vice President

 

5